Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 02, 2020

The Court of Appeals hereby passes the following order:

A20A1893. ROGER DAY v. TERRY BERNARD, CHAIRMAN et al.

      On July 24, 2019, the trial court denied prisoner Roger Day’s application to
proceed in forma pauperis in a petition for writ of mandamus and declaratory
judgment against Chairman Terry Bernard and the State Board of Pardons and
Paroles. Day filed an application for discretionary review in this Court, which we
granted, see Case No. A20D0085 (Oct. 15, 2019), and, following his timely notice of
appeal, that case is currently pending in this Court. See Case No. A20A1019
(docketed Jan. 3, 2020). In addition to his application, Day also filed a notice of
appeal from same order to the Georgia Supreme Court, which transferred the instant
case to this Court.1
      The Prison Litigation Reform Act requires that any appeal in a civil case that
was initiated by a prisoner come by discretionary application. See OCGA § 42-12-8;
Brock v. Hardman, 303 Ga. 729, 731 (2) (814 SE2d 736) (2018). “Compliance with
the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human Res.,
221 Ga. App. 257, 257 (471 SE2d 60) (1996).




      1
          See Case No. S20A0809 (Feb. 28, 2020).
      In the instant case, Day failed to file a discretionary application, and this appeal
is duplicative of the currently pending appeal in Case No. A20A1019. For these
reasons, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/02/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.